                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                   Plaintiff,

      v.                                           Case No. 18-cv-1761-pp

APPROXIMATELY $4,004 IN UNITED
STATES CURRENCY,

                   Defendant.


  ORDER GRANTING MOTION FOR DEFAULT JUDGMENT (DKT. NO. 10)
                     AND CLOSING CASE


      The United States filed this case on November 7, 2018, seeking civil

forfeiture of the above-named in rem defendant. Dkt. No. 1. Two months later,

on January 8, 2019, the plaintiff applied to the clerk of court for entry of

default, dkt. no. 9, and filed a motion for default judgment, dkt. no. 10. The

clerk’s office entered default the next day.

      Based on the representations in the plaintiff’s motion for default

judgment, the court FINDS that no timely verified claim has been filed as to the

defendant property and that the time to file a claim as to the defendant

property has expired.

      The court GRANTS the plaintiff’s motion for default judgment. Dkt. No.

10.

      The court ORDERS that the defendant property—approximately $4,004

in United States currency—is FORFEITED to the United States of America.

                                         1
      The court ORDERS that no right, title, or interest in the defendant

property shall exist in any other party.

      The court ORDERS that the United States Marshals Service for the

Eastern District of Wisconsin or its duly authorized agent shall seize the

defendant property and dispose of it according to law.

      The court ORDERS that this case is CLOSED.

      Dated in Milwaukee, Wisconsin this 8th day of July, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                           2
